DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the limitation “indicating Physical Random Access Channel (PRACH) resources that is only used by relay apparatuses” from claim 6 should be added to the specification.  

Claim Objections
Claim 8 is objected to because of the following informalities:  
Examiner recommends changing “receiving” to “receive” and “transmitting” to “transmit” in claim 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al (US 2020/0037200).

Regarding claim 1: Cho discloses a communication control method in a mobile communication system in which a data transfer path via at least one of relay apparatuses is configured between a donor base station and a user equipment (see Figures 9 and 12, for example), the communication control method comprising: 
receiving by a relay apparatus, from a lower apparatus, a first buffer status report indicating an amount of data available for uplink transmission in the lower apparatus (disclosed throughout; see Figure 13 and paragraph 0202 (“When an IAB node receives a BSR MAC CE from a child node”); the BSR indicates an amount of data available for uplink transmission (a data volume) as indicated in paragraph 0113 (“The Buffer Status reporting (BSR) procedure is used to provide the serving BS with information about UL data volume in the MAC entity”)); and 
transmitting by the relay apparatus based on the first buffer status report, to an upper apparatus, a second buffer status report based on the amount of data available for uplink transmission in the lower apparatus (disclosed throughout; see Figure 13 and paragraphs 0201-0212; as indicated in paragraph 0209, the IAB node “Generate[s] a BSR MAC CE based on all of the saved BSR MAC CE(s)” and in paragraph 0210, the IAB node “Transmit[s] a MAC PDU including the generated BSR MAC CE to parent node”), wherein 
the upper apparatus is an upper relay apparatus under the donor base station or the donor base station (see IAB donor of Figure 13, for example), and 
the lower apparatus is a lower relay apparatus under the relay apparatus or a user equipment under the relay apparatus (see UE2, IAB node 3, and IAB node 4 of Figure 13, for example).

Regarding claim 7: Cho discloses a relay apparatus included in a mobile communication system in which a data transfer path 46via at least one of relay apparatuses is configured between a donor base station and a user equipment (see Figures 9 and 12, for example), the relay apparatus comprising: 
a receiver (see transceivers 13 and 23 of Figure 18, for example) configured to receive from a lower apparatus, a first buffer status report indicating an amount of data available for uplink transmission in the lower apparatus (disclosed throughout; see Figure 13 and paragraph 0202 (“When an IAB node receives a BSR MAC CE from a child node”); the BSR indicates an amount of data available for uplink transmission (a data volume) as indicated in paragraph 0113 (“The Buffer Status reporting (BSR) procedure is used to provide the serving BS with information about UL data volume in the MAC entity”)); and 
a transmitter (see transceivers 13 and 23 of Figure 18, for example) configured to transmit based on the first buffer status report, to an upper apparatus, a second buffer status report based on the amount of data available for uplink transmission in the lower apparatus (disclosed throughout; see Figure 13 and paragraphs 0201-0212; as indicated in paragraph 0209, the IAB node “Generate[s] a BSR MAC CE based on all of the saved BSR MAC CE(s)” and in paragraph 0210, the IAB node “Transmit[s] a MAC PDU including the generated BSR MAC CE to parent node”), wherein 
the upper apparatus is an upper relay apparatus under the donor base station or the donor base station (see IAB donor of Figure 13, for example), and 
the lower apparatus is a lower relay apparatus under the relay apparatus or a user equipment under the relay apparatus (see UE2, IAB node 3, and IAB node 4 of Figure 13, for example).

Regarding claim 8: Cho discloses a chipset for controlling a relay apparatus included in a mobile communication system in which a data transfer path via at least one of relay apparatuses is configured between a donor base station and a user equipment, the chipset comprising: 
a processor and a memory coupled to the processor (see processors 11 and 21 and memories 12 and 22 of Figure 18, for example), the processor configured to 
receiving from a lower apparatus, a first buffer status report indicating an amount of data available for uplink transmission in the lower apparatus (disclosed throughout; see Figure 13 and paragraph 0202 (“When an IAB node receives a BSR MAC CE from a child node”); the BSR indicates an amount of data available for uplink transmission (a data volume) as indicated in paragraph 0113 (“The Buffer Status reporting (BSR) procedure is used to provide the serving BS with information about UL data volume in the MAC entity”)); and 
transmitting based on the first buffer status report, to an upper apparatus, a second buffer status report based on the amount of data available for uplink transmission in the lower apparatus (disclosed throughout; see Figure 13 and paragraphs 0201-0212; as indicated in paragraph 0209, the IAB node “Generate[s] a BSR MAC CE based on all of the saved BSR MAC CE(s)” and in paragraph 0210, the IAB node “Transmit[s] a MAC PDU including the generated BSR MAC CE to parent node”), wherein 
the upper apparatus is an upper relay apparatus under the donor base station or the donor base station (see IAB donor of Figure 13, for example), and 
the lower apparatus is a lower relay apparatus under the relay apparatus or a user equipment under the relay apparatus (see UE2, IAB node 3, and IAB node 4 of Figure 13, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2020/0037200) in view of Wei et al (US 2021/0266815 – “Wei ’815”) in view of Mitsui et al (US 2017/0171784).  

Regarding claim 2: Cho discloses the limitations of parent claim 1 as indicated above.  Cho does not explicitly disclose the limitation: transmitting by the relay apparatus, to the upper apparatus, information indicating a load state of the relay apparatus in response to a load of the relay apparatus exceeding a certain level.  Wei ’815 discloses the limitation: transmitting by the relay apparatus, to the upper apparatus, information indicating a load state of the relay apparatus (see [0105] and [0121]-[0139], which indicate that “the measurement information/assistance information received at the donor node from various other nodes in the system, this information may include indications of… [0127]  The processing load of own node”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho to transmit information indicating a load state to a donor node by an IAB node.  The rationale for doing so would have been to enable the donor node to make determinations regarding changing the routes in the backhaul network based at least in part on the load at the various IAB nodes as suggested in Wei ’815.
Cho, modified, does not explicitly disclose the limitation of transmitting the load information in response to a load of the relay apparatus exceeding a certain level.  However, Mitsui discloses transmitting information regarding the load of a device when the load exceeds a certain level (threshold) in [0170], which states “determines whether or not the load of the cell which the UE 100 is communicating with (Load/Processing load) or the load of the eNB 200-1 exceeds a load-related predetermined threshold (S1504). When determining that the load of the cell which the UE 100 is communicating with or the load of the eNB 200-1 exceeds a load-related predetermined threshold (S1504), the eNB 200-1 transmits UE Context of the UE 100 having transmitted the measurement report”.  Additionally, note that a load threshold is the trigger condition comprises a determination, based on the assistance information, that a load at one of the infrastructure equipment on the first communications path is above a threshold load”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho, modified, to trigger the transmission of the load information based on whether the load exceeds a certain level as suggested by both Wei ’815 and Mitsui.  The rationale for doing so would have been to enable more immediate response to the excessive load by immediately sending a message.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2020/0037200) in view of Wei et al (US 2021/0266815 – “Wei ’815”)) in view of Liu et al (US 10,178,594).  

Regarding claim 3: Cho discloses the limitations of parent claim 1 as indicated above.  Cho does not explicitly disclose the limitation: transmitting by the relay apparatus, to the upper apparatus, information indicating a load state of the relay apparatus in response to a request from the upper apparatus.  Wei ’815 discloses the limitation: transmitting by the relay apparatus, to the upper apparatus, information indicating a load state of the relay apparatus (see [0105] and [0121]-[0139], which indicate that “the measurement information/assistance information received at the donor node from various other nodes in the system, this information may include indications of… [0127]  The processing load of own node”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho to transmit information indicating a load state to a donor node by an 
Cho, modified, does not explicitly disclose the limitation of transmitting the load information in response to a request from the upper apparatus.  However, requesting measurement information (such as the load information in Wei ’815) from an upper apparatus is known in the art.  Consider 10:62-11:1 of Liu, which indicates “For example, in 303, access node 110 instructs relay wireless device 130 to perform measurements of signals transmitted from access nodes 110, 120 and use the measurements to enable the determination of the optimal access node, or at least to narrow the selection of candidate donor access nodes prior to requesting features of the neighbor access nodes. In response, relay wireless device 130 performs measurements 304, and transmits the measurements in 305 to access node 110.”  That is, access node 110 requests measurements from a relay node and in response, the relay node transmits the measurements.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho, modified, to transmit the load information (which are measurements) in response to a request from the device to which the measurements are transmitted (the donor node).  The rationale for doing so would have been to enable the donor node to control when at least some of the measurement information is transmitted to ensure the most recent data is available prior to making routing decisions.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2020/0037200) in view of Wei et al (US 2021/0266815 – “Wei ’815”).

Regarding claim 4: Cho discloses the limitations of parent claim 1 as indicated above.  Cho does not explicitly disclose the limitations: receiving by the relay apparatus, from the donor base station, routing information configuring the data transfer path.  However, Wei ’815 discloses receiving by the relay apparatus, from the donor base station, routing information configuring the data transfer path (disclosed throughout; see Figure 10 and paragraph 0096, for example (“transmit 1060 a route change command to the second infrastructure equipment 1008 indicating that the second infrastructure equipment 1008 should communicate with the first infrastructure equipment 1002 over the second communications path instead of the first communications path”); message 1060 is transmitted from the donor base station 1002 and clearly includes routing information as it configures a routing path to which the device(s) should switch).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho with the teaching of Wei ’815 regarding a route change message.  The rationale for doing so would have been to allow the backhaul routing to be dynamically modified based on current network conditions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2020/0037200) in view of Wei et al (US 2021/0045037 – “Wei ’037”) in view of Latheef et al (US 2021/0259051). 

Regarding claim 5: Cho discloses the limitations of parent claim 1 as indicated above.  Cho does not explicitly disclose the limitation: receiving by the relay apparatus, from the donor base station, a list of identifiers of each of relay apparatuses under the donor base station.  However, Wei ’037 discloses partially discloses this limitation: receiving by the relay apparatus, from the donor base station, [a list of identifiers of each of relay apparatuses] under the donor base station.  That is, in [0094], Wei ’037 discloses “…the method comprising receiving, at an infrastructure equipment acting as an intermediate responsibility node {such as node 802 of Figure 2 – this is an IAB node}, from a first of the infrastructure equipment acting as a donor node {clearly the donor node} connected to a core network part of the wireless communications network, information relating to each of one or more different first partial communications paths from the first infrastructure equipment to the infrastructure equipment acting as the intermediate responsibility node {the partial paths discussed here are the paths from the donor node 801 to the intermediate responsibility node (cluster head) 802; clearly this path information includes information about nodes 804 and 806 under the donor node}…”.  (Information in {} are Examiner’s comments.)  See also [0095]-[0097] and Figure 8, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho to communicate path information to IAB nodes to help select paths to the terminals.  The rationale for doing so would have been to ease the burden of the donor node by distributing some of the route decision making to the other IAB nodes as suggested in paragraph 0093 of Wei ’037, for example.
However, Wei ’037 is silent regarding the format of this information and thus does not explicitly disclose the limitation that the information includes a list of identifiers of each of relay apparatuses under the donor base station.  However, Latheef discloses a similar system of IAB nodes.  Latheef discloses sending information about the system as a list of the nodes as indicated in [0065], for example (“The pre-configurations and the assistance information can include information such as, but not limited to, a list of IAB donors 106, a list of active IAB nodes 104…”).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho, modified, to include a list of the IAB nodes under the donor node.  The rationale for doing so would have been to enable the intermediate responsibility node of the combination to communicate directly with the other IAB nodes and further reduce the load on the donor node.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2020/0037200) in view of Qi et al (US 2021/0298088). 

Regarding claim 6: Cho discloses the limitations of parent claim 1 as indicated above.  Cho does not explicitly disclose the limitations: broadcasting by the donor base station, system information block (SIB) including information indicating Physical Random Access Channel (PRACH) resources that is only used by relay apparatuses.  However, Qi discloses using random access resource that are only for the relay apparatus (see [0086], for example, which states “where separate RACH is provided for use by an IAB node, e.g. a relay IAB node requiring a backhaul link or RACH access, and UEs requiring RACH access”).  See also [0029], [0114], and Figures 8-10, for example.  Cho further discloses that these resources are broadcast in a system information block (SIB) (see [0121]-[0123], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide separate RACH resources for one or more IAB nodes that is different from the RACH resources used by UEs as suggested by Qi throughout.  The rationale for doing so .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0297895 to Lee et al discloses a method of transmitting a buffer status report.
US 2021/0258847 to Wu et al discloses a method for backhaul link switching.
US 2021/0168645 to Adjakple et al discloses a method for quality of service realization in a multi-hop forwarding system.  
US 2021/0127293 to Hong discloses a method for configuring IAB nodes.
US 2021/0045036 to Wei et al discloses a method for handling route switching in IAB networks.
US 2018/0013658 to Wiesmaier et al discloses a method for communicating between nodes in a hierarchical network.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 1, 2022